DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15, 24-26, 34, 45, 46 and 51-61 are pending. 
It is noted that claim 15 is improperly dependent on claim 1 which does not recite a CAR sequence. It does however read on a CAR and as such is so interpreted below.
This application is a 371 filing of PCT which claims priority to U.S. Orovisional application 62/954,161 filed 12.27.2019 and U.S. Provisional application 62/814,759 filed 3/6/2019. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 24, 25, 26, 30 and 34, drawn to a nucleic acid encoding a therapeutic payload and comprising the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof.

Group II, claims 15, drawn to a chimeric antigen receptor.

Group III, claims 45, 46 and 51-61 drawn to a method of treating cancer by administering a population of CAR T cells wherein the CAR comprises a CD19 antigen binding domain and is encoded by a nucleic acid and under control of the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof.

The inventions listed as Group I-III do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  Groups I and II do not share a technical feature. The inventions of Groups I and III are linked  are linked by the feature of a nucleic acid sequence comprising the nucleotide sequence of SEQ ID NO:137 or 138 or a combination thereof acting as a surface antigen regulated inducible promotor. Groups II and III are linked by the feature of encoding a CAR which is shown by Pu et al (¶0108, 0165) in view of the sequence below which depicts a STAT5 RE promoter comprising SEQ ID NO:137 (upper strand).
RESULT 1
JX206457
LOCUS       JX206457                6079 bp    DNA     circular SYN 31-JUL-2012
DEFINITION  Reporter vector pGL4.52[luc2P/STAT5 RE/Hygro], complete sequence.
ACCESSION   JX206457
VERSION     JX206457.1
Query Match             100.0%;  Score 190;  DB 947;  Length 6079;
  Best Local Similarity   100.0%;  
  Matches  190;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        272 GGTACCTGAGCTCAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAGTTCTGAGAAAAGTAG 331

Qy         61 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        332 TTCTGAGAAAAGTAGTTCTGAGAAAAGTCTCGAGGATATCAAGATCTGGCCTCGGCGGCC 391

Qy        121 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        392 AAGCTTAGACACTAGAGGGTATATAATGGAAGCTCGACTTCCAGCTTGGCAATCCGGTAC 451

Qy        181 TGTTGGTAAA 190
              ||||||||||
Db        452 TGTTGGTAAA 461
Therefore, the application comprises inventions I-III.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendment submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633